 

SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

 

of

 

100% OF THE SHARES AND ASSETS OF CHINA ENTERPRISE OVERSEAS
INVESTMENT & FINANCE GROUP LIMITED.

 

THIS AGREEMENT is between

 

YINFU GOLD CORPORATION

a company incorporated under the laws of the State of Wyoming, USA,

with its address at

Unit B, 5/fl CKK Commercial Centre, 289 Hennessy Road, Wanchai,

Hong Kong

(“YINFU” or the “Company”),

 

And Liu Rong Hua, M.D., representing the shareholders of

 

100% of the shares of

 

CHINA ENTERPRISE OVERSEAS INVESTMENT & FINANCE GROUP LIMITED

(a British Virgin Islands Company)

with its address at

Quastisky Building, P.O. Box 4389, Road Town, Tortola, British Virgin Islands

(“CEO”)

 

 

Collectively the Parties

 

WHEREAS, YINFU desires to purchase 100% of the Issued and Outstanding shares of
CEO, together with all of the assets of CEO (the Business Assets”) on the terms
and subject to the conditions set forth herein and;

 

WHEREAS, CEO owns the Dahua online shopping mall: China’s first Internet B2C
shopping platform with over 31 million registered customers, described more
fully in Appendix A and;

 

WHEREAS, YINFU has agreed to issue 800 million shares of YINFU to CEO to acquire
100% of the shares and assets of CEO for a cost of US$48 million and;

 

WHEREAS, YINFU feels it is in its best interest that it acquire the aforesaid
shares and assets and;

 

WHEREAS, Liu Jun, the President, Chief Executive Officer and Chairman of YINFU
is the Company’s signing authority.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 



 

 



 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, CHINA ENTERPRISE OVERSEAS INVESTMENT
& FINANCE GROUP LIMITED hereby agrees to sell, assign, transfer convey and
deliver to YINFU, 100% of their shares and the assets in CEO, for US$48 million,
together with all of its rights, titles and interests in the business assets and
all attendant or related assets, including, but not limited to: proprietary
intellectual property, documents, deeds, files, titles, patents, know-how and
good-will, together with any other item, assets, products, files, records,
documents, signatures, interests or rights pertaining to or relating to the
Business Assets in keeping with the intentions and the spirit of this Agreement.

 

1.2 YINFU hereby agrees to purchase and acquire 100% of the shares of CEO and
all of its Business Assets from CEO and pay CEO an aggregate of eight hundred
million (800,000,000) new Common Shares of the Company and that this shares
issuance represents payment in full of the US$48 million noted in paragraph 1.1.

 

1.3 It is understood by the Parties that the 800,000,000 shares of YINFU so
issued as payment for the business assets will be restricted shares as required
by Rule 144 of the United States Securities Act (the “Act” and shall display a
restrictive legend as required by the United States Securities and Exchange Act,

 

1.4 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, CEO hereby agrees to transfer
control of the shares and assets of CEO to YINFU through the acceptance and
confirmation of the issuance and granting, by YINFU, of 800,000,000 newly issued
shares of YINFU which shares, represents the full purchase price of 100% of the
shares of CEO and all of its assets as described in Appendix A

 

ARTICLE II

CLOSING

 

2.1 The consummation of the transfer by CEO to YINFU, and the acquisition by
YINFU of CEO and its assets by the payment of 800 million new Common Shares
shall occur on November 20, 2014 (the “Closing Date”). Immediately at the
Closing Date, YINFU shall deliver, or cause to be delivered, to CEO, a board
resolution confirming the issuance of 800 million Common Shares that are being
sold, assigned, and conveyed to the shareholders of CEO, such board resolution
shall be duly executed, endorsed and/or authenticated for delivery to CEO.
(Appendix B)

 

2.2 Immediately after the Closing, YINFU shall deliver to CEO, Stock
certificate(s) representing 800 million shares issued in the name or names
designated by CEO. It is understood that the stock certificates so delivered
will display the required restrictive legend pursuant to Rule 144 of the United
States Securities and Exchange Act.

 

2.3 On or before January 1, 2015, CEO shall deliver, for transmittal to YINFU,
duly authorized, properly and fully executed documents in English, evidencing
and confirming the sale of 100% of the shares of CEO and its assets specifically
detailing the assets and an asset valuation by a 3rd party IP valuator.

 

ARTICLE III

EXECUTION

 

3.1 Yinfu shall execute and deliver to CEO, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of the Common Shares of YINFU.

 



2

 



 

3.2 CEO shall execute and deliver to YINFU, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of 100% of the shares of CEO and all of the assets of CEO.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF YINFU

 

YINFU hereby represents and warrants to CEO as follows (it being acknowledged
that CEO is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each of which constitutes a condition precedent to the obligations of YINFU
hereunder):

 

4.1 Authorization. YINFU, represented by Liu Jun, the President, Chief Executive
Officer and Chairman of YINFU has full power, legal capacity and authority to
enter into this Agreement and to consummate the transaction herein contemplated,
and to perform all obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of YINFU, and this Agreement is enforceable with
respect to CEO in accordance with its terms. Neither the execution and delivery
of this Agreement, nor the compliance with any of the provisions hereof, will
(a) conflict with or result in a breach of, violation of or default under any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
license, lease, credit agreement or other agreement, document, instrument or
obligation to which YINFU is a party or by which YINFU or any of its assets or
properties may be bound or (b) violate any judgment, order, injunction, decree,
statute, rule or regulation applicable to YINFU or the assets or properties of
YINFU.

 

4.2 Legality of Shares. To the best of YINFU’s knowledge, the Common Shares,
when delivered as provided in this Agreement, will be validly issued, fully paid
and nonassessable. The Common Shares, upon sale, assignment, transfer and
conveyance thereof, will not be subject to the preemptive right of any
shareholder or any other person. Upon delivery of and payment for the Common
Shares as set forth in this Agreement, CEO will receive title to the Common
Shares thereto, free and clear of all liens, encumbrances, charges and claims
whatsoever.

 

4.3 Compliance with Securities Laws.

 

(a) No formal or informal investigation or examination by the Securities and
Exchange Commission (the “Commission”) or by the securities administrator of any
state is pending or threatened against YINFU.

 

(b) Neither YINFU, nor any of its directors or officers, have been convicted of
any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with the Commission.

 

(c) YINFU is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

4.4 No undisclosed Issues or Liabilities. YINFU warrants that to the best of its
knowledge there are no, issues that might tend to cause damage to YINFU or its
shareholders, or state or federal regulatory problems of any description.

 



3

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF CEO

 

5.1 Authorization. CEO has full power, legal capacity and authority to enter
into this Agreement, to execute all attendant documents and instruments
necessary to consummate the transaction herein contemplated, to purchase and
acquire the Common Shares from YINFU and to perform all obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of CEO and
this Agreement is enforceable with respect to CEO, in accordance with its terms.

 

5.2 Information Regarding this Agreement and the Company. CEO has obtained such
information regarding the financial position and prospects of YINFU, as CEO
considers necessary or appropriate for the purpose of purchasing and acquiring
the Common Shares from CEO pursuant to this Agreement.

 

5.3 Compliance with Securities Laws.

 

(a) No formal or informal investigation or examination by the Commission or by
the securities administrator or legal authority of any state or jurisdiction
within or outside of the United States, Canada, China or the British Virgin
Islands, is pending or threatened against CEO, or the assets of CEO.

 

(b) Neither CEO nor its officers or owners have not been convicted of any felony
or misdemeanor in connection with the sale or purchase of any security or
involving the making of any false filing with in any jurisdiction .

 

(c) CEO is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

5.4 Disclosure of Transference of Control

 

(a) CEO understands and accepts that certain legal and regulatory filings and
disclosures will be required in order to properly and legally execute the
transfer of control of the shares and assets. Such filings and disclosures
include, but are not limited to the filing of a Schedule 14C Information
Statement pursuant to Section 14(c) of the Securities Exchange Act of 1934 or a
Form 8-K with the United States Securities and Exchange Commission,

 

(a) one or more filings of the Initial statement of beneficial ownership of
securities on Schedule 13D or other similar ownership forms.

 

(b) CEO will assist fully in the preparation and filing of all such required
filings in order to fully insure that all required filings are executed and
filed properly and in a timely manner.

 

(c) CEO will provide a detailed list of CEO individuals or entities (the “New
Shareholders”) designated to receive Common Shares of YINFU pursuant to issuance
of the 800,000,000 Common Shares specified in this Agreement.

 

(i) The above noted detailed list of CEO New Shareholders shall include the full
legal name of the individual or entity receiving YINFU Common Shares, the full
address and citizenship or corporate jurisdiction of each New Shareholder
(Attached hereto as Appendix C).

 

5.5 CEO warrants that they and CEO shall deliver to YINFU all of rights, titles
and interests in 100% of the shares of CEO, the company CEO and the assets and
all attendant or related assets, including, but not limited to: proprietary
intellectual property, maps, documents, deeds, files, titles, patents, know-how
and good-will, together with any other item, assets, products, files, records,
documents, signatures, interests or rights pertaining to or relating to the
Assets in keeping with the intentions and the spirit of this Agreement.

 



4

 

 

5.6 CEO warrants that all translations in English of all documents, as required
by the US Securities Act shall be accurate legal translations and that any
discrepancy between the original documentation and the English translation, the
English translation shall take precedence.

 

5.7 CEO warrants and confirms that immediately upon closing it will, undertake a
full and up-to-date audit of the financial position of CEO, which audit will be
conducted by an auditor qualified by the Public Company Accountability Oversight
Board (P.C.A.O.B.)

 

ARTICLE VI

MISCELLANEOUS PROVISIONS

 

6.1 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party.

 

6.2 Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3 Governing Law. This Agreement is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Wyoming.

 

6.4 Shares to Be Held In Escrow. The Parties agree that all shares issued,
pursuant to the terms and conditions of this agreement, shall be issued as soon
as practicable following the signing of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

6.5 Notices. All notices, requests or demands and other communications hereunder
must be in writing and shall be deemed to have been duly made if personally
delivered or mailed, postage prepaid, to the parties as follows:

 

   (a) If to YINFU, to: Yinfu Gold Corporation     c/o Liu Jun     Unit B, 5/fl
CKK Commercial Centre,     289 Hennessy Road,     Wanchai, Hong Kong

 

   (b) If to CEO, to: Liu Rong Hua     Shenzhen City Bao’an Zhongxin Qu     Hai
Yiu Lu 2021-1 Hao     Rong Chao Bin Hai Da Xia Block B Room 609     China

 

Either party hereto may change his address by written notice to the other party
given in accordance with this Section 6.5.

 



5

 

 

6.6 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, understandings and writings between
the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

6.7 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8 Attorneys’ Fees. In the event of any litigation between the parties hereto,
the non-prevailing party shall pay the reasonable expenses, including the
attorneys’ fees, of the prevailing party in connection therewith.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF YINFU GOLD CORPORATION:

 

/s/ Liu Jun   Designated Signing Authority     Liu Jun     President, CEO,
Chairman     Yinfu Gold Corporation.



 

ON BEHALF OF CHINA ENTERPRISE OVERSEAS INVESTMENT & FINANCE GROUP LIMITED:

 

/s/ Liu Rong Hua, M.D.   Designated Signing Authority     Liu Rong Hua, M.D.    
Director     China Enterprise Overseas Investment & Finance Group Limited

 



6

 

 

 

 

 

